Citation Nr: 0703107	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the RO.  

The veteran's appeal also initially included the claim of 
service connection for a left knee disorder, but this claim 
was subsequently granted in a June 2006 rating decision.  

In his January 2004 application and in the testimony from his 
September 2006 VA hearing, the veteran claimed ringing in his 
ears as due to noise exposure in service.  Accordingly, the 
Board refers the claim of service connection for tinnitus 
back to the RO for appropriate action.  

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The evidence of record shows that it is at least as likely as 
not that the veteran's currently diagnosed bilateral hearing 
loss disability was the result of in-service noise exposure.  



CONCLUSION OF LAW

Having resolved all doubt in the veteran's favor, his claimed 
bilateral hearing disability is due disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In the present case, efforts to retrieve the veteran's 
service medical records have proven unsuccessful, as these 
records were apparently destroyed by a 1973 fire at a storage 
facility in St. Louis, Missouri.  

The veteran's Surgeon General's Office records also could not 
be obtained, as indicated in a document received by the RO in 
October 1989.  

Given the unavailability of these records, the Board has 
given careful consideration the veteran's lay descriptions of 
experiences during service, particularly with regard to noise 
exposure.  He testified during his September 2006 hearing 
that he served in various capacities, including as a gunner, 
on a tank at Fort Lewis, Washington.  He noted that he fired 
thousands of rounds without any hearing protection and would 
subsequently have difficulty with his hearing.  

At present, the veteran has a confirmed diagnosis of 
bilateral hearing loss per 38 C.F.R. § 3.385, as shown on his 
May 2006 VA audiological examination (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
65
65
LEFT
35
30
40
60
65

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 50 decibels in the right ear and 48.75 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 64 percent in the right ear and 
72 percent in the left ear.  

Later in the same month, the VA examiner reviewed the 
veteran's claims file and noted that he had significant noise 
exposure both in the military and as a civilian truck driver 
and mechanic.  

The examiner was unable to speculate whether the veteran's 
hearing loss was attributable to noise exposure in the 
military, noise exposure as a civilian, or the combination of 
the two.  However, she noted that "there was significant 
noise exposure in both his military and civilian career" and 
that his type and degree of hearing loss was "consistent 
with noise exposure."   

Based on the above opinion, the Board finds that it is at 
least as likely as not that the veteran's current bilateral 
hearing loss disability was due to noise exposure that was 
incurred in service, as opposed to civilian noise exposure.  

In this regard, the Board notes that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when the evidence is in relative equipoise regarding 
the merits of an outstanding issue, as here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

After resolving all doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b), the Board concludes that service 
connection is warranted for bilateral hearing loss.  The 
claim is thus granted in full.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


